Levin, J.,
concurs in part and dissents in part and states as follows:
I join in the Court’s invitation to the parties to address the Court next Tuesday on the matters described in the Court’s invitation.
I would not, however, for the reasons expressed in my dissent from the order of February 3, 1982, condition the invitation upon the submission of a plan.
The Court is, by issuing an invitation, concededly taking "action” although no plan has been received; I agree, as stated on February 3, that the Court can so act although it cannot, to be sure, without the submission of plans, "determine which plan complies most accurately with the constitutional requirements”. Const 1963, art 4, § 6.
One or both parties may understandably regard the conditional invitation as tantamount to an order; and, if that is the effect of the Court’s invitation, then in essence it has issued an order to file a plan although it ruled on February 3 and today again rules that it cannot take "action” without a plan.
"The Court’s decision in In re Apportionment of State Legislature— 1972, 387 Mich 442, 451 (1972) that a proposed plan may be submitted to the Court although it was not submitted to or considered by the commission means that it is likely that the plan representing the 'last best offer’ of each side will be submitted at the last possible moment so that it cannot be improved upon by the other side. Consequently, any plan that may be submitted to the Court before the last plan submitted by each side is likely to be at least somewhat disingenuous.
"For this and perhaps other reasons both sides agree that this Court should establish a timetable for submission of plans. There is *1116no reason to require the pro forma submission of a pro forma plan which will be replaced by the real plan. Both sides are understandably reluctant to put forth a disingenuous plan. The constitution does not require the performance of a meaningless act.
"For the foregoing reason, I do not think that the absence of a proposed plan is a substantial basis for declining to consider the petition. The absence of a plan does not affect this Court’s 'jurisdiction’ unless it so declares. It is unwise for the Court to so declare if for no other reason than that neither side may be willing to offer a pro forma plan and as the days, weeks and months go by it may become clear that there is an impasse and that it is essential for the Court to establish a timetable for the submission of proposed plans in order to obtain the filing of any plan. Also, circumstances may develop following some future census such that it becomes manifest that the Court should act on its own initiative. We should not preclude a future court from so acting by today adopting a limiting construction making the Court’s 'jurisdiction’ dependent on the filing of a proposed plan.” In re Apportionment of State Legislature—1982, ante, 1109, Levin, J., dissenting (order dated February 3, 1982).